Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 1 of 67




        EXHIBIT A
                   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 2 of 67
       NYSCEF                            Document List
       New York County Supreme Court    Index # 650627/2020       Created on:03/24/2020 07:02 AM

Case Caption:    Pine Management, Inc. v. Certain Underwriters at Lloyd's, et al
Judge Name:
Doc#     Document Type/Information                                Status      Date Received   Filed By
1        SUMMONS                                                  Processed   01/28/2020      Nolan, D.

2        COMPLAINT                                                Processed   01/28/2020      Nolan, D.

3        AFFIRMATION/AFFIDAVIT OF SERVICE                         Processed   02/11/2020      Nolan, D.

4        AFFIRMATION/AFFIDAVIT OF SERVICE                         Processed   02/11/2020      Nolan, D.

5        COMPLAINT (AMENDED) - *Corrected*                        Returned For 03/16/2020     Nolan, D.
                                                                  Correction
6        EXHIBIT(S)                                               Processed   02/24/2020      Nolan, D.
         Policy
7        NOTICE OF APPEARANCE (PRE RJI)                           Processed   03/13/2020      Yagoobian, C.

8        STIPULATION - DISCONTINUANCE (PRE RJI)                   Processed   03/13/2020      Yagoobian, C.
         Joint Stipulation of Discontinuance as to Hiscox, Inc.
9        RJI -RE: OTHER                                           Pending     03/17/2020      Nolan, D.
         So-Ordered Stipulation




                                                                                                  Page 1 of 1
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                        INDEX NO. 650627/2020
NYSCEF DOC. NO. 1            Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 3 of 67 NYSCEF: 01/28/2020
                                                                               RECEIVED




           SUPREME                COURT                OF THE            STATE            OF     NEW YORK
           COUNTY             OF        NEW YORK
                                                                                                                                                  Index        No.
            PINE         MANAGEMENT,                          INC.,


                                                                         Plaintiff,                                                               SUMMONS

                                          -against-
                                                                                                                                                  Plaintiff           designates              New          York

                                                                                                                                                  County             as the        place         of    trial.


            CERTAIN               UNDERWRITERS                              AT        LLOYD'S,                 LONDON                             venue             is based         upon,            among
            and     CERTAIN                  LONDON               MARKET                     COMPANIES                                            other       things,         the       County
            SUBSCRIBING                       TO       CERTIFICATE                       NO.         MPL                                          where         Plaintiff's               principal
            1690585.16,                and     HISCOX,              INC.,                                                                         place        of    business             is located.


                                                                         Defendants.




          TO THE            ABOVE-NAMED                            DEFENDANTS:


                         YOU           ARE       HEREBY                  SUMMONED                       to     answer       the     complaint                  in    this        action          and      serve            a



          copy      of     your        answer,         or,   if    the     complaint                 is not     served      with        this       summons,                 to     serve          a notice            of


          appearance              on     Plaintiff's          attorneys               within         twenty       (20)      days        after        the       services            of     this        summons


          exclusive          of    the       date      of    service         (or       within         thirty     (30)    days        after         the        service         is     complete                 if    this


          summons            is not        personally             delivered             to     you     within      the      State       of     New         York);           and         in   case        of        your


          failure        to appear           or answer,           judgment              will     be taken         against         you        by    default           for    the     relief        demanded


          in the      complaint.




                                                                                                     1 of 2
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                             INDEX NO. 650627/2020
NYSCEF DOC. NO. 1      Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 4 of 67 NYSCEF: 01/28/2020
                                                                         RECEIVED




           Dated:   New       York,       New           York

                    January        28,     2020
                                                                                          AND                   N KILL,               P.C.



                                                                                    By:

                                                                                          Dennis       J. No        án,         sq.
                                                                                          Attorneys        f     Plaintiff
                                                                                          1251     Avem1e        of       the    Americas
                                                                                          New      York,       NY     10020
                                                                                          T:     212-278-1000



           TO:      CERTAIN              UNDERWRITERS                        AT

                    LLOYD'S,              LONDON                    and   CERTAIN
                    LONDON               MARKET                 COMPANIES
                    SUBSCRIBING                         TO     CERTIFICATE
                    NO.      MPL         1690585.16
                                                             32nd
                    520      Madison            Ave.,
                    New       York,       NY       10022

                    Attn.:     Head        of     Claims



                    HISCOX,              INC.
                                                             32nd
                    520      Madison            Ave.,
                    New       York,       NY       10022

                    Attn.:     Head        of     Claims




                                                                                    2 of 2
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                         INDEX NO. 650627/2020
NYSCEF DOC. NO. 2             Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 5 of 67 NYSCEF: 01/28/2020
                                                                                RECEIVED




          SUPREME               COURT                   OF THE               STATE               OF       NEW YORK
          COUNTY               OF NEW                   YORK


          PINE       MANAGEMENT,                                   INC.,                                                                       Index          No.


                                                                            Plaintiff,



                                           -against-
                                                                                                                                               JURY            TRIAL             DEMANDED


          CERTAIN               UNDERWRITERS                                     AT      LLOYD'S,                 LONDON
          and       CERTAIN                 LONDON                   MARKET                  COMPANIES
          SUBSCRIBING                         TO        CERTIFICATE                          NO.        MPL
          1690585.16,                 and      HISCOX,                INC.

                                                                            Defendants.


                                                                                                    COMPLAINT


                        Plaintiff,            Pine       Management,                      Inc.     ("Pine         Management"),                  by     and     through            its    attorneys,


          Anderson            Kill         P.C.,     for     its     complaint               against         Defendants,             Certain          Underwriters                 at Lloyd's,


          London         and         Certain         London                Market          Companies                 Subscribing          to     Certificate              No.     MPL              1690585.16



          ("Lloyd's")                and     Hiscox,          Inc.         ("Hiscox",              and      together        with      Lloyd's,           "Defendants"),                    alleges            and


          states     as follows:


                                                                                  NATURE                    OF THE          ACTION


                        1.                 This      is an insurance                     coverage            action      against       Defendants                   for   breach         of        contract


                                      Defendants'
          arising       out    of                                   refusal           to honor            their     coverage         obligations              under        the     Real        Estate         and



          Property           Managers               Professional                 Liability              Insurance        Policy       that     Defendants                 sold         to Pine


          Management.


                                                                                                                                                                          Defendants'
                        2.                 Pine      Management                     brings         this     action      to recover           damages                for


                                                                                                          expenses"
          unreasonable                refusal           to pay        covered             "claim                               of   at least      $535,000.00                   that     Pine


          Management                  incurred             during          the    course           of     defending         two      actions          filed     against          it and            other


          "insureds"                                                                                                                                                 "damages"
                               under          the       Policy        (defmed              below)           in 2017,       as well       as covered                                           of     at least


          $820,000.00                in     interest.




          does-100232066.1



                                                                                                          1 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                       INDEX NO. 650627/2020
NYSCEF DOC. NO. 2                   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 6 of 67 NYSCEF: 01/28/2020
                                                                                      RECEIVED




                         3.                Defendants                  consented                 to Pine           Management's                       retention            of     counsel           to defend


          against        the        Underlying                  Actions             (defined             below)           and       approved            hourly            rates      for      the      defense.



          However,              Defendants                    did     so under             a reservation                    of    rights      to     deny       or limit            coverage             to Pine


          Management.                      This      reservation                    of    rights         created            a conflict         of      interest          that      triggered            Pine


          Management's                      right        to     select           counsel           of    its    own         choosing           to     direct       the       defense           of the         Underlying


          Actions         at the           Hiscox-approved                           rates.


                        4.                 Several             months              into      the        defense          of the       Underlying                Actions,             Pine        Management



          determined                that     it could               best     aceoniplish                  a prompt,               successful            and       satisfactory                resolution             of the



          Underlying                 Actions             by     retaining                new       counsel,           who         adopted            a transactional                  posture           and      managed


                                                                                                                                                               plaintiffs'
          to resolve            the       Underlying                  Actions             via      an appraised                   buyout          of the                                  interests.           New


          counsel         achieved                 an expeditious                     resolution                of the        matter         that     not      only       reduced             the      overall


          attorneys'
                                fees        that     Pine           Management                     would           have          incurred,           and      which          Defendants                 would        have


                                                                                                                    Defendants'
          been       obligated              to reimburse,                    but      also       reduced                                          potential           indemnification                        obligation.



                         5.                At      the    conclusion                     of the         Underlying                Actions,           Pine      Management                       submitted


          invoices            for     new       counsel's                  legal      fees,        as well         as associated                    expert        fees,      to Defendants                     and      sought


                                                                                   expenses"
          reimbursement                     of these             "claim                                    at the        Hiscox-approved                        rates.


                         6.                Despite             Defendants:                     agreeing            to provide              Pine       Management                     with       a complete


          defense         for       the     Underlying                     Actions;             acknowledging                      Pine      Management's                         right      to hire


          independent                 counsel;            saving             significant                 sums      because             of Pine          Management's                        strategy           through



          independent                 counsel;            and         otherwise                suffering            no      prejudice,              Defendants               refused,            and         continue       to


                                                                                                                         expenses"
          refuse,      to reimburse                      Pine        Management's                         "claim                                  and      "damages",                 which            are



          indisputably                covered             under            the     Policy.




                                                                                                                      -2-


          docs-100232066.1



                                                                                                               2 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                   INDEX NO. 650627/2020
NYSCEF DOC. NO. 2                Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 7 of 67 NYSCEF: 01/28/2020
                                                                                   RECEIVED




                                                                                                      THE          PARTIES


                          7.                Plaintiff           Pine      Management,                      Inc.      is a New            York         corporation                  with      its    principal


          place      of    business                at 78      Manhattan                 Avenue,            New           York,        New        York          10025-4676.


                          8.                Upon          information               and         belief,      Defendant                 Certain          Underwriters                      at Lloyd's              London


          and      Certain            London            Market           Companies                    Subscribing                to    Certificate             No.      MPL           1690585.16                   are


          entities        that        are    or were            underwriting                    members             of     Lloyd's            that    subscribed               to the         Lloyd's             Policy


          and     reside         outside            of the       United           States.


                          9.                Upon          information               and         belief,      Defendant                 Hiscox          Inc.      is an insurance                       company


          organized              under         the      laws      of Delaware                    with      its     principal           place         of business              at 520          Madison


                               32nd
          Avenue,                       Floor,          New           York,      New           York        10022.


                                                                                 JURISDICTION                              AND           VENUE

                          10.               This        Court         has jurisdiction                    over      Defendants                 pursuant          to CPLR                  § 301          or     § 302,


          because,             upon         information                and      belief,          Defendants,                at all      relevant          times,            were      corporations


          authorized             to transact                 business           in the         State       of New           York         and/or         that     operated,                conducted,


          transacted,             engaged               in    or carried           on      a business               or business               ventures           in New             York;          the        business     at


          issue      was        transacted                in New          York          and      bears       a substantial                nexus         with         this     action;            and      because


          Defendants               engage            in      substantial            business              within          New         York.


                          11.               The      Commercial                   Division              of this          Court        has jurisdiction                 under          22     NYCRR                 §


          202.70          because,            among             other         things,          this     is a breach              of   contract          action         involving                 commercial


          insurance             coverage             and        the     amount            in     controversy                exceeds            the    monetary               threshold             of         $500,000.


                          12.               Venue            is proper          in this          Court       pursuant             to CPLR             § 503          because              Pine      Management


          and     Hiscox          have         their         principal           offices          in New            York         County.




                                                                                                                   -3-


          does-100232066.1



                                                                                                           3 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 2               Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 8 of 67 NYSCEF: 01/28/2020
                                                                                  RECEIVED




                                                                                     FACTUAL                 BACKGROUND

          I.            The          Policy


                        13.              Defendants                   sold      Pine        Management                 Real          Estate       and      Property           Managers


          Professional                Liability            Insurance             Policy          Number             MPL         1690585.16,                 a true      and     correct           copy          of


          which        is attached                hereto         as Exhibit             A    (the     "Policy"),              for     the      policy       period       of    October             20,     2016


          through          October            20,       2017.


                        14.              The        Policy,           a claims-made                  and      reported              policy,        has      a $1,000,000                limit      of    liability


          per     professional                liability          claim         and      in the       aggregate.


                                                                                                                                                                                member"
                        15.              Pine           Management,                  and      any     "partner,           director,             officer        or board                                 while        in


                                                                                                                    services"
          the     course        of    their        performance                  of    "professional                                       on    behalf        of    or at the       direction              of Pine


                                                                "Insureds"
          Management,                   constitute                                       under       the     Policy.


                                                                                                                                                                                expenses1
                        16.              By       the      Policy,           Defendants              agreed         to pay           "damages               and     claim                                in


                                                                                                       against"
          excess       of the         retention               for     covered            claims                          an Insured                "alleging           a negligent               act,    error        or


          omission            in your           professional                   services            performed            for         any     property,          whether          or not          owned           by

          you..."
                           The        Policy,            Section         I, "What            is covered".


                                                                                     "damages"
                        17.              The        Policy           defines                                 to include               "the       following           amounts             in     excess          of the


          retention:


                                                   1.      a monetary                judgment              or monetary                award         that      you     are     legally           obligated            to
                                                                                            pre-     or post-judgment                         interest       and     awards         of        claimant's
                                                           pay       (including
                                                           attorney            fees);       or


                                                                                                                                                                      consent."
                                                   2.      a monetary                settlement            negotiated                by     us with         your


                        18.              The        Policy          defines          "Claim           expenses",               in pertinent                part,     as "the      following                sums


          incurred         in    excess           of the         retention           and      with     our     prior       written             consent:




          '
               The   terms      herein         that       are bold       faced          are defined         terms       in the Policy.


                                                                                                              -4-


          does-100232066.1



                                                                                                       4 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                INDEX NO. 650627/2020
NYSCEF DOC. NO. 2              Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 9 of 67 NYSCEF: 01/28/2020
                                                                                 RECEIVED




                                               1.     all    reasonable              and        necessary              fees,          costs,      and       expenses                (including                the    fees
                                                      of     attorneys             and     experts)            incurred               in the         investigation,                 defense,            or appeal
                                                                claim;"
                                                      of     a


                                                                     "retention"
                        19.             The      applicable                                       under          the        Policy         is $5,000.00.


                                                                              "claim"
                        20.             The      Policy        defines                            as "any              written           assertion              of     liability         or any         written


                                                                                                                           relief."
          demand         for     financial           compensation                   or nonmonetary


                                                                                                                services"                                                     services"
                        21.             The      Policy        defines        "professional                                              as "real              estate                             and/or


                                                             services."                                                                services"
          "property             management                                           In turn,          "real           estate                                  means:            "real      estate        agent,



          broker,       and/or         leasing        services,           including              any     services                as a notary             public            performed              in



          conjunction            with         such    real      estate      agent,          broker,            and/or            leasing         services,              and        any    other         services



          identified           as Covered            Professional                  Services           under          the      Real       Estate          and         Property            Managers


                                                                                                                       Declarations."
          Professional            Liability           Coverage             Part      section           of the                                              "Professional                       management


          services"
                              means:


                                        1. development                  and        implementation                       of management                          plans        and      budgets;

                                        2. oversight            of physical                maintenance                   of property;

                                        3. solicitation,             evaluation,       and securing     of tenants,     management                                                       of tenant

                                        relations,          collection        of rent,   and processing      evictions;

                                        4. development,                implementation,        and                          management                     of     loss      control          and        risk
                                        management                plans    for real property;

                                        5. development,               procurement,                      implementation,                          and      management                      of    contracts              and
                                        subcontracts             necessary     to the                  daily         functioning                 of     real     property;

                                        6. personnel             administration                   and         record          keeping;

                                        7. leasing           services         in    connection                 with         the       property           you         are    managing;                and/or

                                        8. any       other      services            identified           as Covered                     Professional                   Services           under         the         Real
                                        Estate       and      Property             Managers             Professional                    Liability              Coverage              Part       section             of the
                                        Declarations.




                                        Property     management      services                            do not             include            the     management                    or implementation
                                        of renovations     or construction                              or reconstruction                            projects.



                        22.             Pine     Management                   has        paid    in    full      all     premiums                 due       under          the      Policy.



                        23.             Pine     Management                   has        complied             with         all    of the         Policy's            terms          and     requirements.

                                                                                                          -5-


          does-100232066.1



                                                                                                   5 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                       INDEX NO. 650627/2020
NYSCEF DOC. NO. 2                Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                                     10 of 67 NYSCEF: 01/28/2020




                         24.              No      defenses             to    coverage               apply          under      the       Policy,             or Defendants                     have       waived           all



          defenses           to coverage                   under       the       Policy,           or    such       defenses            are        the     subject         of      an estoppel.


          H.             Pine          Managenient                     Provides               Defendants                   Notice            of     the     Underlying                   Actions


                         25.              On January                  20,        2017,       Brenda             Rohlman             and           Lloyd       Pine         (as     Personal



          Representatives                      of the        Estate         of     Sydell          Pine      and         as Trustees                for    the      Sydell         Pine         2009       Family


          Trust),        Thomas                Rohlman,              and      Pine         Management                     were      sued           in New           York           Supreme              Court,         New


          York        County,            in     an action            styled,         SM&S               Associates            v. Rohlman,                    et al.,       Index          No.        650356/2017



          (the      "Ironton            Action").


                           26.            Shortly            thereafter,             Pine         Management                  provided                   timely       notice           to Defendants                    of the



          Ironton          Action.


                           27.            On February                   6, 2017,             Defendants                  wrote         to    Pine         Management                     and      confirmed,               inter



          alia,     that         1) it would            defend           Pine        Management                     in the       Ironton             Action,           subject           to a reservation                      of



          rights,      and        2)     it would            contact          Pine         Management                     to discuss               the     appointment                   of    defense           counsel



          in     connection              with        the     Ironton             Action.


                           28.            In the           reservation              of     rights        letter,         Defendants                 reserved           their        rights        to disclaim



          coverage               on the        basis       that      certain         acts         alleged          in the     complaint                   were       not       in the         performance                 of


                                                                                                                                        "disgorgement"
          "professional                  services";            pointed             to potentially                  excluded                                                    damages;                cited     the


                                       Acts"
          "Intentional                               exclusion              as a potential                basis      to deny                coverage              if there         was        a final



          adjudication;                 and      noted         the     underlying                  claims          seek     both        compensatory                       and      uncovered                  punitive



          damages.


                           29.            On or about                  February              21,        2017,       Defendants                    advised          that      the     current            rates     paid         to



          panel       defense            counsel             was      a single             rate     of    $425/hour              for        lawyers           and      $125/hour                 for     paralegals



          (although              Hiscox          appareñtly                revised           these        rates      to $475/hour                    for     lawyers             and      $175/hour               for



          paralegals              based         on     the    communication                         described              in paragraph                    33 below),              and        that      Defendants
                                                                                                                   -6-


          does-100232066.1


                                                                                                            6 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                      INDEX NO. 650627/2020
NYSCEF DOC. NO. 2               Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                                    11 of 67 NYSCEF: 01/28/2020



          agreed          to Pine          Management's                       retention                of    Meister           Seelig         &     Fein         LLP        ("MSF")            at panel            counsel


          rates     for     the         defense         of the         Ironton             Action.


                          30.              On July             31,     2017,             Harold           Pine,       Thomas            Rohlman,                  and   Pine         Management                    were


          sued      in New              York          Supreme              Court,          New          York         County,            in an action                styled,          Shapiro          Family


          Limited          Partnership,                     et al.     v. Pine            Management,                       et al.,     Index         No.         655112/2017                  (the     "Manor


          House          Action",               and    together             with          the     "Ironton            Action",              the     "Underlying                Actions").


                          31.              Shortly            thereafter,                Pine      Management                      provided               Defendants               notice       of     the     Manor


          House          Action.


                          32.              On August                  10,     2017,             Defendants                 confirmed               they         would        defend         Pine       Managenient


          in    connection                with        the     Manor           House             Action.              As     they      did     with         the     Ironton           Action,          Defendants


          reserved          their         rights       to disclaim                  coverage                on     a number            of bases.


                          33.              On or about                 August               15,    2017,            Defendants               agreed             to Pine       Management's                     retention


          of    MSF        as defense                 counsel          in the            Manor          House             Action,           subject         to the      approved               rates      of


                                                                                                                                                                                                                     rate"
          $475/hour               for     attorneys             and        $175/hour                for      paralegals               (Hiscox             described           this        as the      "same


          for     the     Ironton          Action            and      paid         all    of     MSF's             lawyer          rates      at $475/hour                   and     paralegal           rates        at


          $175/hour).                   Defendants               advised             that        any        hourly         rates      in excess             of the        approved             rates         would         be


          Pine      Management's                       responsibility.


          IH.             Pine          Management                     Retains              New             Counsel           to    Resolve               the     Underlying                Litigations


                          34.              In    or around              April            2018,         Pine        Management                     hired         Sean    E.     O'Donnell,               Esq.         (at the



          time,         an attorney              at Akin             Gump,           although               he moved                to Herrick             Feinstein           around           October              2018)


          to    assist      with         the     defense             of the        Underlying                    Actions.


                          35.              Pine        Management                        engaged             Mr.      O'Donnell               as new              counsel,         in part,          because          Pine


          Management                     and     the        members             named             in the           Underlying               Actions              believed          that     buying           out     the


          Plaintiffs'
                                 interests            in the         two     entities             forming            the     subject          of the            Underlying             Actions          was        in the
                                                                                                                     -7-


          does-100232066.1



                                                                                                              7 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                 INDEX NO. 650627/2020
NYSCEF DOC. NO. 2              Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                                   12 of 67 NYSCEF: 01/28/2020



          "insureds"
                                 best        interests,           and       ultimately               benefited                Hiscox         as well.          Accordingly,                   Pine



          Management                   elected           to work            with         new        counsel             and      shift     the     defense            from       a litigation              tactic         to a



          transactional             approach.                   Mr.        O'Donnell                 subsequently                  entered          his      appearance                as new         counsel                 in



          the     Underlying                 Actions.


                        36.               Mr.      O'Donnell                     also     came          highly          recommended                     in the        subject          area     giving            rise        to



          the     Underlying                 Actions.


                         37.              On or about                    August               3, 2018,          Mr.      O'Donnell                was      able       to negotiate             an Arbitration



          and      Settlement                Agreement,                  which           provided               for    the      resolution           of the         Underlying                Actions             through


                                                                                                  plaintiffs'
          an appraised              buyout              of the         underlying                                        interests.


                                                                                                                       "damages"
                         38.              While           the     resolution                  resulted          in                            of    $800,000.00                  in interest           owed              by        the



          "insureds",             the        approach            adopted                and      resolution              obtained            by    Pine       Management                  and        its



          independent              counsel              resulted            in     significant             savings              to Defendants,                 not      only      from         years        of      defense



          costs      through            trial,     but      also         from       potentially                 having           to indemnify                Pine       Management                   for      a



          judgment.


          IV.           Defendants                  Breach                the      Polic


                         39.              On or about                    March           29,     2019,          Pine         Management                  requested             that     Defendants


                                                            attorneys'
          reimburse            it for         certain                                    fees     and      costs         incurred           with        respect        to the         Underlying                  Actions,



          including            those         related        to     its     independent                   new          counsel,           Sean      E.      O'Donnell,             Esq.,        as well            as



          expert        witness           costs.          Pine        Management                      represented                 that     it would           only      seek          reimbursement                      at



          Hiscox's            approved             rates         and       that         it would         not          seek      reimbursement                  of     any       overlapping                fees



          between          Mr,      O'Donnell                    and       MSF.


                        40.               On or about                    April          23,     2019,      Defendants                    wrote      Pine       Management                     and     advised                 that



          they     would         not         reimburse             the       "claim             expenses",               contending,               inter      alia,      that      1) Pine          Management


                                                                   Defendants'
          did     not    request             or receive                                           approval              prior      to retaining              Mr.       O'Donnell               or any         expert
                                                                                                                      â€”8â€”


          docs-100232066.                1



                                                                                                           8 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                       INDEX NO. 650627/2020
NYSCEF DOC. NO. 2                Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                                     13 of 67 NYSCEF: 01/28/2020



          witnesses              and     incurring            the      associated               fees         and            costs,        and     thus,     2) they            have         no   obligation             to pay


          these     additional                amounts              under        the      Policy.



                           41.            On or about                  July       11,     2019,            Pine         Management                      wrote         Defendants                 and       advised           that



          Defendants               were        not      prejudiced               by      Pine            Management's                        retention           of     Mr.      O'Donnell                 as new


          counsel           at Hiscox's               approved                rates.         Further,             Pine             Management                  stated         that,     although              Defendants


          confirmed               coverage             and        agreed         to defend,                 they            did     so under           a reservation                  of rights         to deny             or



          limit     coverage,                thus      creating            a conflict               of    interest                that    triggered         Pine         Management's                      right       to



          independent                  counsel,             and     in turn,           permitted                 the        selection           of    independent                 counsel            and      obtain


                                                                                expenses"
          reimbursement                      of these         "claim                                       from             Defendants.



                           42.            On or about                  August            12,        2019,          Defendants                   wrote       to    Pine         Management                     and


          acknowledged                    Pine        Management                       was      entitled               to     independent                 counsel         in     connection                with      the



          Underlying               Actions,             but       argued         that        this        right         did        not    permit         Pine      Management                     to retain


                                                                                                                                                     Defendants'
          independent                  new      counsel             at its      own       discretion                   and         without                                      approval.


                           43.            On or about                  August            21,        2019,          Pine            Management,                  again,         demanded                that


          Defendants               reimburse                the      "claim         expenses".


                           44.            To        date,     despite           their        obligation                 to do            so, Defendants                 have          not     paid     the     covered


                       expenses"
          "claim                                 incurred             by     Pine        Management's                              independent              new         counsel             or "damages",                   even



          though           Defendants                have         acknowledged                       coverage                     and    Pine        Management's                     right      to independent


          counsel           and     suffered            no        prejudice.


                                                                                    FIRST                CAUSE                    OF      ACTION
                                                                                               (Breach                 of     Contract)


                           45.            Pine        Management                    repeats              and       realleges               paragraphs               1 through               44   of the         Complaint


          as if    fully         set forth          herein.




                                                                                                                       -9-


          docs-100232066.1



                                                                                                             9 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                                                                                      INDEX NO. 650627/2020
NYSCEF DOC. NO. 2             Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                                  14 of 67 NYSCEF: 01/28/2020



                       46.                The     Policy             sets     forth         a valid          and           enforceable             contract            between               Pine       Management


          and     Defendants.


                       47.                Pine     Management                        has         complied              with         all    conditions            to    coverage,                including


          payment            of    all    insurance                premiums                due       to Defendants                        under      the     Policy,          as well           as their          duty       to



          cooperate           with        Defendants                  throughout                   the      pendency                of the        Underlying              Actions.


                       48.                Under             the    terms       of the             Policy,          Defendants                 have         a contractual                   obligation         to


                                                                                                                                                   expenses"                         "damages"
          advance        and         reimburse                Pine        Management's                           covered            "claim                               and                                 incurred


          in    connection               with     the        Underlying                  Actions.


                       49.                Defendants                 have       breached                   the     terms        and        provisions            of     the     Policy           by     failing         to


                                                                                                                             expenses"                       "damages"
          advance        or reimburse                       Pine     Management's                           "claim                                   and                                   in connection                with


          the    Underlying                Actions.


                                                                          Defendants'
                        50.               As     a result           of                                     breach,           Pine         Management                  sustained              damages              and     is


          entitled      to        an award             of    damages,               in     an amount                 to be proven                  at trial.



                       WHEREFORE,                                  Pine     Management                           respectfully               demands            judgment                against          Defendants


          as follows:


                        1.                With         respect            to the         First       Cause           of Action              for    Breach         of     Contract,


                                          a.     awarding                 money            damages,                 pre-judgment                   and      post-judgment                      interest;

                                                                                                                                                                                              attorneys'
                                          b.     requiring                Defendants                  to reimburse                   Pine         Management                  for      all                          fees
                                                 and         costs        related          to the          Underlying                 Actions,             as well       as expert               witness          costs;
                                                 and


                                          c.     for        such      other         and          further          relief      as the         Court         may        deem          just      and     proper.




                                                                                                                    -10-


          does-100232066.1



                                                                                                            10 of 11
FILED: NEW YORK COUNTY CLERK 01/28/2020 02:57 PM                                                                                INDEX NO. 650627/2020
NYSCEF DOC. NO. 2      Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                           15 of 67 NYSCEF: 01/28/2020



                                                                 JURY        DEMAND

                    Pine     Management       demands   trial     by jury      on        all     issues           so triable.




          Dated:    January      28,   2020                     By:                                                      /M
                                                                      Dennis             J.     N         an,     Esq.
                                                                      ANDERS                              KILL,          P.C.
                                                                      1251         Ave               e of the        Americas
                                                                      New      York,                 NY     10020
                                                                      T:     212-278-1000


                                                                      Attorneys                for    Plaintiff
                                                                      Pine     Management,                          Inc.




                                                                            -11-


          does-100232066.1



                                                                      11 of 11
FILED:COURT
        NEW OFYORK   COUNTY    CLERK 02/11/2020 10:23 AM                                                                                                                INDEX NO. 650627/2020
                                                                                                                                                                                   #: 179046
               THE STATE OF NEW YORK                                                                                                                                                     Job
SUPREME
NYSCEF DOC.
COUNTY
            NO.
       OF NEW   3 Case
              YORK
                                                    1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 16 of 67NYSCEF: 02/11/2020
                                                                                                 RECEIVED
Attorney:    ANDERSON KILL P.C. PH: (212) 278-1000
Address:     1251 AVENUE OF THE AMERICAS NEW YORK, NEW YORK 10020-1182


                                                        PINE        MANAGEMENT,            INC.
                                                                                                                                                       Index      Number:      650627/2020


                                                                                                                                        Plaintitr      Date    Filed:     01/28/2020


        CERTAIN           UNDERWRITERS                 AT LLOYD'S,           LONDON           and CERTAIN      LONDON        MARKET
                                                                                                                                                       Client's     File No.:
                 COMPANIES              SUBSCRIBING            TO CERTIFICATE                 NO. MPL 1690585.16,          ETAL.,

                                                                                                                                     Defendant         Court      Date:


STATE OF NEW YORK,                      COUNTY      OF NEW YORK,                SS.:
                                                                                                                                                    AFFIDAVIT                      OF      SERVICE
SCHADRAC              LAGUERRE,           being   sworn       says:


             Deponent          is not a party     herein;      is over the age of 18 years            and resides       in the State    of New York.


On 2/5/2020,          at 11:15 AM at: 520 MADISON                     AVENUE,          32nd    FLOOR,      NEW YORK,         NY 10022       Deponent      served        the within       Notice of
Electronic      Filing,    Summons        and Comple!nt         and Jury Trial Demanded


On: CERTAIN            UNDERWRITERS               AT LLOYD'S,             LONDON          and     CERTAIN      LONDON        MARKET         COMPANIES             SUBSCRIBING              TO
CERTIFICATE               NO. MPL       1690585.16,         Attn:     Head    of Claims,        therein    named.



O     #1 INDIVIDUAL
      By delivering a true copy of each to said recipient personally:                    Deponent knew the person so served to be the person described in as said recipient therein.

O     #2 SUITABLE AGE PERSON
      By delivering therest a true copy of each to (Managing   Agent (Attorney for Defendant))     a person of suitable age and discretion.                                          Said premises is
      recipient's:0 actual place of business / employment  0 dwelling house (usual place of abode) within the state.
O     #3 AF FIXING TO DOOR
      By affixing a true copy of each to the door of said premises which is defendants
      O actual place of business / employment     [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
      defendant or person of suitable age and discretion thereat having called there


E     #4 Corporation    or Partnership  or Trust or LLC
      By delivering thereat a true copy of each to Edward Taylor personally. Deponent knew said corporation/partnership/trust/LLC                                         so served to be the
      corporation/partnership/trust/LLC            described        in said aforementioned        document    as said defendant and knew said individual                to be Managing Agent
      (Attorney for Defendant) thereof.
      #5 MAILING
      On , deponent enclosed a copy of same in a postpaid envelope properly add ressed to defendant at defendant's last known [] Actual Place of
      Residence [X] Actual Place of Business. and deposited the envelope in an official depository. personally or via agency, under the exclusive care
                                                                                                                  confidential"
      and custody of the U.S. Postal Service within New York State. The envelope bore the legend "personal and                  and did not indicate on the
      outside, thereof by retum address or otherwise that the communication was from an attorney or concerned an action against the defendant.

S     #6 DESCRIPTION
      Sex: Male                    Color of skin White                       Color of hair: Blonde           Glasses:
      Age: 51-65                   Height 5ft 9in - 6ft 0in                              Weight     131-160 Lbs                     Other Features:
      #7 MILITARY SERVICE
      I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
      and received a negative reply. The source of my information and the g rounds of my belief are the conversations and observations above narrated.
O     #8 WITNESS FEES
      Subpoena Fee Tendered in the a      unt of
O     #9 OTHER




    Sworn    to before      me on 02/          /2020


                 JAY       BRO

    Notary      PubliC     State    o      ew York
                No.    XX-XXXXXXX
    Qualified         in New     York                                                                                                                 SCHAD               C    G         RRE
                                         County
                                                                                                                                                                     60       -D     A
    Commission            Expires       Feb. 2, 2023
                                          ABC Process           Serving      Bureau      Inc., 225 Broadway,        Suite 2950,       New York, NY 100



                                                                                                          1 of 1
FILED:   NEW YORK COUNTY CLERK 02/11/2020 10:23 AM                                                                                                                   INDEX NO. 650627/2020
SUPREME COURT OF THE STATE OF NEW YORK                                                                                                                                                Job   #: 179047
NYSCEF
 COUNTY
        DOC. NO. 4 Case
         OF NEW YORK
                                                     1:20-cv-02491 Document 3-1 Filed 03/24/20 Page 17 of 67NYSCEF: 02/11/2020
                                                                                                  RECEIVED
Attorney:    ANDERSON KILL, P.C. PH: (212) 278-1000
Address:     1251 AVENUE OF THE AMERICAS NEW YORK, NEW YORK 10020-1182


                                                           PINE    MANAGEMENT,             INC.
                                                                                                                                                      Index      Number:      650627/2020


                                                                                                                                       Plaintiff      Date    Filed:     01/28/2020

        CERTAIN           UNDERWRITERS                 AT LLOYD'S,            LONDON           and CERTAIN     LONDON        MARKET
                                                                                                                                                      Client's       File No.:
                 COMPANIES              SUBSCRIBING               TO CERTIFICATE               NO. MPL 1690585.16,         ETAL.,

                                                                                                                                    Defendant         Court      Date:


STATE OF NEW YORK,                    COUNTY           OF NEW YORK,              SS.:
                                                                                                                                                   AFFIDAVIT                     OF SERVICE
SCHADRAC              LAGUERRE,             being    swom     says:


             Deponent          is not a party herein;             is over the age of 18 years         and resides       in the State   of New York.


On 2/5/2020,          at 11:15 AM at: 520 MAD!SON                     AVENUE,           32nd    FLOOR,   NEW YORK,           NY 10022      Deponent      served        the within    Notice of
Electronic      Filing, Summons          and Complaint             and Jury Trial Demanded


On: HISCOX,            INC. Attn:       Head    of Claims,          therein    named.




O     #1 INDIVIDUAL
      By delivering a true copy of each to said recipient personally;                     Deponent knew the person so served to be the person described in as said recipient therein.

O     #2 SUITABLE AGE PERSON
      By delivering thereat a true copy of each to (Managing   Agent (Attorney for Defendant))     a person of suitable age and discretion.                                         Said premises is
      recipient's:0 actual place of business / employment  O dwelling house (usual place of abode) within the state.
      #3 AFFlXING TO DOOR
      By affixing a true copy of each to the door of said premises which is defendants
      0 actual place of business / employment     [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
      defendant or person of suitable age and discretion thereat having called there


      #4 Corporation     or Partnership or Trust or LLC
      By delivering thereat a true copy of each to Edward Taylor personally. Deponent knew said corporation/partnership/trust/LLC                                        so served to be the
      corporation/partnership/trust/LLC  described in said aforementioned document as said defendant and knew said individual                                          to be Managing Agent
      (Attorney for Defendant) thereof.
O     #5 MAILING
      On , deponent enclosed a copy of same in a postpaid envelope property addressed to defendant at defendant's last known 0 Actual Place of
      Residence [X) Actual Place of Business. and deposited the envelope in an official depository, personally or via agency, under the exclusive care
                                                                                                                  confidential"
      and custody of the U.S. Postal Service within New York State. The envelope bore the legend "personal and                  and did not indicate on the
      outside. thereof by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

B     #6 DESCRIPTION
      Sex: Male                   Color of skin: White                        Color of hair: Blonde          Glasses:
      Age: 51-65                  Height: 5ft 9in -6ft 0in                                Weight:    131-160 Lbs.                 Other Features:
      #7 MILITARY SERVICE
      I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
      and received a negative reply. Th  ource of my information and the grounds of my belief are the conversations and observations above narrated.
      #8 WITNESS FEES
      Subpoena Fee Tendered in th amount of
      #9 OTHER




    Sworn    to befor             o      /6/2020


                  JAY     B           SKY

    Notary      Public     S    te of New           York
                No.      XX-XXXXXXX
    Qualified         in New     York                                                                                                                         AD          LAGUERRE
                                         County
    Commission                                                                                                                                                         030-DCA
                          Expires       Feb.    2, 2023
                                         ABC      Process         Serving     Bureau     Inc., 225 Broadway,        Suite 2950,     New York,                    7




                                                                                                     1 of 1
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        18 of 67 NYSCEF: 02/24/2020




                                              1 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        19 of 67 NYSCEF: 02/24/2020




                                              2 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        20 of 67 NYSCEF: 02/24/2020




                                              3 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        21 of 67 NYSCEF: 02/24/2020




                                              4 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        22 of 67 NYSCEF: 02/24/2020




                                              5 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        23 of 67 NYSCEF: 02/24/2020




                                              6 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        24 of 67 NYSCEF: 02/24/2020




                                              7 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        25 of 67 NYSCEF: 02/24/2020




                                              8 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        26 of 67 NYSCEF: 02/24/2020




                                              9 of 11
                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 5   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        27 of 67 NYSCEF: 02/24/2020




                                              10 of 11
                                                                                 INDEX NO. 650627/2020
NYSCEF DOC. NO. 5      Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                           28 of 67 NYSCEF: 02/24/2020



                                             JURY DEMAND




         Dated: February 24, 2020
                                                Den IS J. No n, Esq.
                                                ANDERSO KILL, P.C.
                                                1251 Avenue of the Americas
                                                New York, NY 10020
                                                T: 212-278-1000

                                                Attorneys for Plaintiff
                                                Pine Management, Inc.




                                                   -11-

          docs-! 00236325.1


                                                 11 of 11
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        29 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        30 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        31 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        32 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        33 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        34 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        35 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        36 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        37 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        38 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        39 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        40 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        41 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        42 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        43 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        44 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        45 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        46 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        47 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        48 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        49 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        50 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        51 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        52 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        53 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        54 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        55 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        56 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        57 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        58 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        59 of 67 NYSCEF: 02/24/2020
FILED: NEW YORK COUNTY CLERK 02/24/2020 04:24 PM                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 6   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        60 of 67 NYSCEF: 02/24/2020
Ú×ÔÛÜæ ÒÛÉ ÇÑÎÕ ÝÑËÒÌÇ ÝÔÛÎÕ ðíñïíñîðîð ðëæïî ÐÓ                              ×ÒÜÛÈ ÒÑò êëðêîéñîðîð
ÒÇÍÝÛÚ ÜÑÝò ÒÑò é   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageÎÛÝÛ×ÊÛÜ
                                                                        61 of 67 ÒÇÍÝÛÚæ ðíñïíñîðîð




                                               ï ±º î
Ú×ÔÛÜæ ÒÛÉ ÇÑÎÕ ÝÑËÒÌÇ ÝÔÛÎÕ ðíñïíñîðîð ðëæïî ÐÓ                              ×ÒÜÛÈ ÒÑò êëðêîéñîðîð
ÒÇÍÝÛÚ ÜÑÝò ÒÑò é   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageÎÛÝÛ×ÊÛÜ
                                                                        62 of 67 ÒÇÍÝÛÚæ ðíñïíñîðîð




                                               î ±º î
FILED: NEW YORK COUNTY CLERK 03/13/2020 05:12 PM                                               INDEX NO. 650627/2020
NYSCEF DOC. NO. 8   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        63 of 67 NYSCEF: 03/13/2020



           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


            PINE MANAGEMENT, INC.,
                                                                INDEX NO. 650627/2020
                               Plaintiff,

            V.


           CERTAIN UNDERWRITERS AT LLOYD’S,                     JOINT STIPULA TION OF
           LONDON and CERTAIN LONDON                            DISCONTINUANCE AS TO HISCOX.
           MARKET COMPANIES SUBSCRIBING TO                      INC.
           CERTIFICATE NO. MPL 1690585.16, and
           HISCOX, INC.

                              Defendants.


                   Pursuant to CPLR § 3217(a)(2), IT IS HEREBY STIPULATED AND AGREED, by and

          between the undersigned attorneys of record for their respective parties in the above entitled action

          that, no party hereto is an infant or incompetent person for whom a committee has been appointed

          or conservatee and no person not a party has an interest in the subject matter of the action, the

          above-entitled action be, and the same hereby is, DISCONTINUED without prejudice, as to all

          claims asserted by the Plaintiff against only the defendant, Hiscox, Inc. without costs to either

          party.

                                              [SIGNATURE ON NEXT PAGE]




                                                       1 of 3
FILED: NEW YORK COUNTY CLERK 03/13/2020 05:12 PM                                INDEX NO. 650627/2020
NYSCEF DOC. NO. 8   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                        64 of 67 NYSCEF: 03/13/2020



            PINE MANAGEMENT, INC.,                  CERTAIN UNDERWRITERS AT LLOYD’S,
                                                    LONDON,CERTAIN LONDON MARKET
                                                    COMPANIES SUBSCRIBING TO
                                                    CERTIEICATE NO. MPL 1690585.16, and
                                                    HISCOX, INC.
            By its attorney.                        By their attorney,


                                                             /
           /s/ Dennis J. Nolan                           \
           Dennis J. Nolan, NY Reg. # 4462107       Christo^^ rJ.Vi ^oo^n, NY Reg. #5570718
           Anderson Kill, P.C.                      Peabodj
           1251 Avenue of the Americas              11 Broa^ay,^yfte 61
           New York, NY 10020                       New York;~^ 10004
           T: 212-278-1000                          T; 646-448-525(
           dnolan@andersonkill.com                  cyagoobian@peabodyamold.com



          Dated: March 13, 2020




                                                2 of 3
FILED: NEW YORK COUNTY CLERK 03/13/2020 05:12 PM                                            INDEX NO. 650627/2020
NYSCEF DOC. NO. 8    Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                         65 of 67 NYSCEF: 03/13/2020



                                          CERTIFICATE OF SERVICE

                  I, Christopher J. Yagoobian, hereby certify that on this 13th day of March 2020,1 caused
           a copy of the foregoing document to be served upon all parties through NYSCEF.

                                                Dennis J. Nolan, Esq.
                                                 Anderson Kill, P.C.
                                            1251 Avenue of the Americas




           1725329^1
           16298-205829




                                                     3 of 3
FILED: NEW YORK COUNTY CLERK 03/17/2020 04:55 PM                                                                                                                 INDEX NO. 650627/2020
NYSCEF DOC. NO. 9                   Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                                        66 of 67 NYSCEF: 03/17/2020

                                                             REQUEST             FOR JUDICIAL          INTERVENTION                                                          o   394Îo193

                                                             SUPREME                 COURT, COUNTY OF NEW YORK

                                                 index No:           650627/2020              Date Index Issued:                01/28/2020

                                                                                                                                                                         IAS Entry Date

        Pine   Management,             Inc.


                                                                                                                                         Plaintiff(s)/Petitioner(s)      Judge Assigned
    -against-


     Certain       Underwriter's              at Lloyd's,      London      and     Certain   London       Market         Companies           Subscribing         to

     Certificate        No.     MPL                            and                                                                                                       RJlFiled Date
                                        1690585.16,                    HISCOX,      INC.,


                                                                                                                                  Defendant(s)/Respondent(s)
    NATURE OF ACTION OR PROCEEDING                          Check only one box and specify where indicated.
    COMMERICIAL                                                                                  MATRIMONIAL
            )usinessEntity (includes corporations, partnerships, LLCs,LLPs,etc.)                      O       Contested
           :ontract                                                                                           NOTE: If there are children under the age of 18, complete and attach the
    ®      Insurance (where insurance company is a party, except arbitration)                                 MAT?i±?Didi:R RJIADDENDUM (UCS-840M).
    O      UCC(includes salesand negotiable instruments)                                                      For Uncontested Matrimonial actions, use the Uncontested Divorce RJI(UD-13).
    O      Other Commercial (specify):                                                                TORTS
    NOTE:For Commercial Division ossignment requests pursuant to 22 NYCRR202.70(d),                   O       Asbestos
    complete and attach the rnuururIAL             DIVISIONRJiADDENDUM (UCS-840C).                    O       Child Victims Act
    REALPROPERTY               Speeify he     nâÈý$openies¾he¼ppUcatib           ineludes:            O       Environmental (specify):
    O      Condemnation                                                                               O       Medical, Dental or Podiatric Malpractice
    O      Mortgage Foreclosure (specify):             O Residential        O Commercial              O       Motor Vehicle
           Property Address:                                                                          O       Products Liability (specify):
           NOTE:For Mortgage Foreclosureactions involving a one to four-family,                       O       Other Negligence (specify):
           owner-occupied residential property or owner-occupied condominium,                         O       Other Professional Malpractice (specify):
           complete and attach the FORECLOSURE
                                             RJiADDENDUM (UCS-840F).                                  O       Other Tort (specify):                                               .....__........._........
    O      Tax Certiorari                                                                             SPECIALPROCEEDINGS
    O      Tax Foreclosure                                                                            O       CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIALsection]
    O      Other Real Property (specify):                                                             Q       CPLRArticle 78 (Body or Officer)
    OTHERMATTERS                                                                                      O       Election Law
    O      Certificate of Incorporation/Dissolution           {see NOTEin CüiviiviEiKiAL section]     O       Extreme RiskProtection Order
    O      Emergency Medical Treatment                                                                O       MHL Article 9.60 (Kendra's Law)
    O      HabeasCorpus                                                                               O       MHL Article 10 (SexOffender Confinement-initial)
    O      Local Court Appeal                                                                         O       MHL Article 10 (SexOffender Confinement-Review)
    O      Mechanic's Lien                                                                            O       MHL Article 81 (Guardianship)
    O      Name Change                                                                                O       Other Mental Hygiene (specify):
    O     Pistol Permit Revocation Hearing                                                            O       Other Special Proceeding (specify):
    O     Saleor Finance of Religious/Not-for-Profit Property
    O     other (specify):

    STATUS OF ACTION OR PROCEEDING                            Answer YES or NO for every question and enter             Æ           | information     where indicated.
                                                                                          YES      NO
    Has a summons and complaint or summons with notice been filed?                            @           O        If yes, date filed:              01/28/2020
    Has a summons and complaint or summons with notice been served?                           @           O        If yes, date served:             02/05/2020
    ls this action/proceeding being filed post-judgment?                                      O           @        If yes, judgment date:


    O     Infant's Compromise
    O     Extreme RiskProtection Order Application
    O     Note of Issue/Certificate of Readiness
    O     Notice of Medical, Dental or Podiatric Malpractice            Date issueJoined:
    O     Notice of Motion                                              Relief Requested:                                                 Return Date:
    O     Notice of Petition                                            Relief Requested:                                                 Return Date:
   O      Order to Show Cause                                           Relief Requested:                                                 Return Date:
   O      Other ExParte Application                                     Relief Requested:
   O      Poor PersonApplication
   O      Requestfor Preliminary Conference
   O      Residential Mortgage Foreclosure Settlement Conference
   O      Writ of Habeas Corpus
    @     Other (specify):SO-ORDERED
                                   STIPULATION



                                                                                             1 of 2
FILED: NEW YORK COUNTY CLERK 03/17/2020 04:55 PM                                                                                              INDEX NO. 650627/2020
NYSCEF DOC. NO. 9                 Case 1:20-cv-02491 Document 3-1 Filed 03/24/20 PageRECEIVED
                                                                                      67 of 67 NYSCEF: 03/17/2020
    RELATED CASES           List any refated actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank.
                            If addh|      space is required, complete and attach the RJI ADDEmnUM (UCS-840A).
    CaseTitle                                    |lndex/Case Number     l Court                          Judge (if assigned)       .         to instant case




                                                                            "Un-Rep"
    PARTIES                For parties without an attorney, check the                    box and enter the party's address, phone number and email in the space provided.
                           If additiona! space is required, complete and attach the RJI ADDENDUM (UCS-840A).
    Un- Parties                                      Attorneys and Unrepresented Litigants                                          Issue Joined          Insurance Carriers
    Rep List parties in same order as listed in the For represented parties, provide attorney's name, firm name, address, phone and For each dafadant,    For each defendant,
        caption and indicate roles (e.g., plaintiff, email For unrepresented parties, provide party's address, phone and email      indicate if issue has indicate insurance
        defendant, 3'd party plaintiff, etc.)                                                                                       been joined.          carrier, if applicable.
        Name:
                  Pine Management, inc.               DennisJ.Nolan,AndersonKillP.C.,1251Avenueof the Americas,
                                                                                                             NY,NY10020
                                                                    dnolan@andersonkill.com                                           O YES O NO
                                                      (212)278-1000;

         Name CERTAIN
                  UNDERWRITERs
                         ATLLOYD's,
                               LONDONChristopher
                                              J.                    Yagoobian,    & ArnoldLLP,11Broadway,
                                                                            Peabody                    suite615,NY,NY10004,(646)
                                                                 cyagoobian@peabodyarnold.com
                                                          448-5250,
                    Defendant
         Name
                                                          Christopher
                                                                    J.Yagoobian,    & ArnoldLLP,11Broadway,
                                                                              Peabody                    Suite615,NY,NY10004,(646)
         Role(s):
                                                                  cyagoobian@peabodyarnold.com
                                                          448-5250,
                    Defendant
         Name
                    HISCOX,INC·                       christopherL Yagoobian,    & ArnoldLLP,11Broadway,
                                                                           Peabody                    suite615,NY,NY10004,(646)
                                                      448-5250,cyagoobian@peabodyarnold.com
                    Defendant
         Name:
         Role(s):                                                                                                                       O YES      O NO

        IName:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       Q YES      O NO

         Name:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       O YES      O NO

         Name:
         Role(s):                                                                                                                       Q YES      O NO

    I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR PROCEEDiNGS,
         EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS ACTION OR PROCEED!NG.



    Dated:            03/17/2020
                                                                                                                                  Signature

                                            4462107                                                                            Dennis J. Nolan

                                Attorney   Registration      Number                                                              Print Name



                                                                                      2 of 2
